Citation Nr: 9935485	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-49 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 30 percent disabling from August 27, 
1991 to August 18, 1997, and evaluated as 70 percent 
disabling after August 18, 1997. 

2.  Entitlement to an effective date prior to August 18, 
1997, for a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  By a rating decision issued December 
1991, the veteran was awarded service connection for PTSD, 
and a 30 percent evaluation was assigned, effective August 
27, 1991.  Subsequently, the RO denied an increased 
evaluation in excess of 30 percent in several rating 
decisions, issued in 1993 through 1997.  The Board remanded 
the claim for further development in June 1996 and in June 
1997.  

By a rating decision issued in May 1998, the evaluation for 
PTSD was increased to 70 percent, effective August 18, 1997.  
The May 1998 rating decision also granted a total disability 
evaluation based on individual unemployability (TDIU) and 
assigned August 18, 1997, as the effective date for that 
award.  The veteran disagreed with the evaluation assigned 
for PTSD, the assigned effective date for the increased 
evaluation for PTSD, and the effective date assigned for the 
TDIU award.  

Following the veteran's disagreement with the effective date 
assigned for an award of TDIU in a May 1998 rating decision, 
a statement of the case (SOC) was provided on this issue in 
February 1999, and a copy was mailed to the veteran's 
representative.  However, in a statement submitted in March 
1999, the representative requested that an SOC on the issue 
be provided.  In May 1999, the RO determined that no appeal 
as to the effective date of an award of TDIU had been 
perfected, and the issue was deleted from the list of issues 
certified to the Board for appellate review.  However, the 
veteran and his representative have not been notified that 
the appeal was not timely.  Therefore, this issue is 
addressed in the remand appended to this decision.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

During the pendency of the appeal as to the evaluation of 
PTSD, the veteran submitted a claim for service connection 
for poly-substance abuse.  By a rating decision issued in 
February 1999, that claim of service connection was granted.  
The veteran thereafter, through his representative, disagreed 
with the effective date assigned for the grant of service 
connection for poly-substance abuse by a letter submitted in 
March 1999.  An SOC on the issue of the effective date for 
the grant of service connection for poly-substance abuse was 
issued in May 1999.  There is no evidence of record that the 
veteran has appealed that issue to the Board.  The appeal 
period for that issue has not yet expired.  However, the 
issue of the appropriate effective date for a grant of 
service connection for poly-substance abuse is not before the 
Board at this time.
 
As discussed in the Board's decision below, the issues on 
appeal are more accurately stated as noted on the title page 
of this decision.  


FINDING OF FACT

The veteran sought an increased evaluation for PTSD prior to 
expiration of the one-year period for appeal of the initial 
evaluation of PTSD following the initial grant of service 
connection for that disability in August 1991.


CONCLUSION OF LAW

The veteran has raised a claim regarding the propriety of an 
initial evaluation for PTSD following the original grant of 
service connection for that disability.  38 U.S.C.A. 
§ 5107(a) (West 1991); Muehl v. West, No. 98-539, 1999 U.S. 
App. Vet. Claims LEXIS 1275 (Nov. 16, 1999); Fenderson v. 
West, 12 Vet. App. 119 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, asserts that he is 
entitled to an increased evaluation for PTSD, in excess of 
the 30 percent disability evaluation assigned, from August 
27, 1991, to August 18, 1997, and in excess of 70 percent 
thereafter.  The Board notes in particular the contention 
that the veteran's claim for an increased evaluation for PTSD 
constitutes an appeal of the initial evaluation assigned 
effective in August 1991, the effective date of the grant of 
service connection for PTSD.  

In this regard, the Board notes that the veteran's claim of 
entitlement to service connection for PTSD was granted by a 
rating decision issued in December 1991, and that disability 
was evaluated as 30 percent disabling, effective August 27, 
1991.  Thereafter, the veteran was admitted for VA 
hospitalization in October 1992 and sought an evaluation in 
excess of 30 percent for PTSD by a claim submitted in 
November 1992, stating that his service-connected PTSD had 
"deteriorated," i.e., increased in severity.  The Board 
notes that the appeal period following the initial grant of 
service connection and assignment of initial evaluation in 
December 1992 had not yet expired when the November 1992 
claim was submitted.

The RO treated the November 1992 claim as a claim for an 
increased evaluation, and denied that claim in May 1993.  
Thereafter, the veteran was hospitalized in September 1993, 
and his representative requested records in October 1993, 
without specifying the purpose of the request for records.   

In May 1994, the RO again denied entitlement to an increased 
evaluation in excess of 30 percent for PTSD.  The veteran 
specifically stated, in a letter dated in July 1994, that he 
disagreed with the RO's May 1994 determination.  The July 
1994 communication was accepted as a notice of disagreement 
(NOD) as to the May 1994 determination denying an increased 
evaluation.  

On appeal, the veteran's representative argues that the 
veteran's claim has been continuous, not only since May 1994, 
the period certified for appeal, but argues that the 
veteran's claim for an increased evaluation for PTSD is, in 
fact, an appeal of the propriety of the initial evaluation 
assigned, effective in August 1991.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The representative argues, in effect, 
that the Board must consider whether the veteran is entitled 
to a "staged" evaluation in excess of 30 percent, based on 
the facts found, for any period of time since the effective 
date of the grant of service connection in August 1991.

The Board notes that, after the claims in this case were 
certified for appeal, in a recent decision, the United Stated 
Court of Appeals for Veterans Claims (Court) stated that, 
when new and material evidence is received "prior to the 
expiration of the appeal period," that evidence "will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period."  
See Muehl v. West, No. 98-539 (Nov. 16, 1999), 1999 U.S. App. 
Vet. Claims LEXIS 1275 (citing 38 C.F.R. § 3.156(b)).  Given 
this recent decision, the Board finds the veteran's 
representative's claim that he is challenging the propriety 
of an initial assignment of benefits is plausible, that is, 
well-grounded.  Moreover, as a matter of law, the propriety 
of the initial evaluation of the veteran's service-connected 
disability presents a well-grounded claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

However, the RO has not considered the possibility of staged 
ratings beginning in August 1991.  Consideration of this 
recharacterized claim, first raised before the Board on 
appeal, should be addressed by the agency of original 
jurisdiction prior to final appellate review by the Board.  
As discussed in the remand, further development is also 
required prior to final adjudication of the issue as 
recharacterized.  Therefore, this issue is addressed in the 
remand appended to this decision.  



ORDER

The veteran's claim for an increased initial evaluation 
following the original grant of service connection for PTSD 
is well-grounded, and, to that extent only, the appeal is 
granted.  


REMAND

As discussed above, given the recent Court decision in Muehl 
v. West, No. 98-539 (U.S. Ct. Vet. App. Nov. 16, 1999), the 
Board finds that the veteran has raised a well-grounded claim 
regarding the propriety of an initial assignment of benefits.  
However, the RO has not considered this issue.  The RO should 
consider this issue, as recharacterized, and should complete 
all development required in order to consider the possibility 
of staged ratings, beginning in August 1991.  

Regarding the issue of staged ratings beginning in August 
1991, the Board notes that, since the regulations governing 
evaluation of PTSD were changed during the pendency of this 
appeal, the veteran is entitled to have applied whichever set 
of regulations would provide him with the higher rating--at 
least after the November 1996 effective date of the new 
regulations.  Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(stating that the effective date rule established by 38 
U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The RO's decision regarding the 
veteran's claim for staged disability evaluations for his 
service-connected PTSD must address consideration of the new 
criteria, when applicable, and thereafter.  

This development must include, at a minimum, obtaining 
medical opinion as to the severity of the veteran's 
impairment during the pendency of the claim, i.e., from 
August 1991.  In particular, the Board notes that the VA 
examination in August 1997, and the addendum to that 
examination report provided in April 1998, specifically state 
that the examiners have considered only the degree of 
disability evident "at the time of our [August 1997] 
examination."  Therefore, further opinion as to the degree 
of disability due to PTSD prior to August 1997, beginning in 
August 1991, is required.  

In this regard, the Board notes that the report of the August 
1997 examination, and the April 1998 examination, reflect 
that diagnoses of psychiatric disorders other than PTSD were 
"valid" and "existed during the specific time frame."  
Thus, during those specific time frames, the degree of 
disability attributable to PTSD, as co-existing with other 
valid diagnoses, requires further development, including 
medical opinion.  

Additionally, the Board notes that no VA or private clinical 
records after August 1997, other than an addendum to the 
report of the august 1997 VA examination, are associated with 
the record.  Such records should be obtained.

The Board also notes the representative's apparent contention 
that the veteran's August 1992 motor vehicle accident was a 
"suicide attempt" related to a psychiatric disorder.  
Further development as to whether that occurrence is 
attributable to a psychiatric disorder is required.  If there 
is evidence that the August 1992 "accident" is attributable 
to a psychiatric disorder, medical opinion as to which of the 
valid psychiatric diagnoses assigned at that time the 
accident should be attributed to is required.  

In this regard, the Board notes that the private medical 
records of the veteran's 1992 hospitalizations at "Liberty 
Hospital" and "University Hospital," as referenced in the 
summary of VA hospitalization in October 1992 to November 
1992, immediately following the August 1992 accident, are not 
associated with the claims file.  Other types of records and 
additional clinical records, including VA clinical records, 
relating to that accident, should also be sought.  

The Board also notes that the veteran's representative has 
discussed VA's duty to obtain Social Security Administration 
(SSA) records at length.  The RO should also obtain SSA 
records to the present and as required to resolve the 
representative's concerns.  

As noted above, the RO has determined that the veteran did 
not submit a timely appeal as to the issue of entitlement to 
an effective date prior to August 1997 for a grant of TDIU.  
The RO should inform the veteran of this decision as to 
timeliness of the appeal, and, if the veteran disagrees with 
that determination, should issue an SOC addressing that 
disagreement.  

Therefore, the case is REMANDED for the following actions:

1. The RO should contact the veteran and 
have him identify (names, addresses and 
dates) all sources of VA or private 
psychiatric treatment from August 1997 to 
the present.  The RO should then secure 
copies of all identified records not 
already on file and associate them with 
the claims folder.  38 C.F.R. §3.159 
(1999).

2.  The RO should ask the veteran to 
provide any additional information, 
including location or address, of the 
"Liberty Hospital" and of the 
"University Hospital" as necessary for 
requests for records of the veteran's 
treatment at those facilities in August, 
September, or October 1992.  In addition 
to obtaining those clinical records, the 
RO should obtain the police or traffic 
report, insurance company report, 
emergency services report, or state 
department of motor vehicles report, and 
any other identifiable information 
regarding the accident, after obtaining 
necessary releases of information from 
the veteran.  

3.  The RO should obtain more complete 
records of the veteran's Columbia, 
Missouri, VA rehabilitation 
hospitalization in October 1992 to 
November 1992, including complete 
physician progress notes, nursing notes, 
and psychiatric consultation records.  

4.  The RO should obtain all SSA records 
from 1996 to the present, including the 
reports of continuing disability review 
(CDR), letters or reports regarding 
awards, and the like, including any other 
SSA records identified by the veteran.  

5.  The RO should formally notify the 
veteran that he has not submitted a 
timely appeal as to the issue of the 
appropriate effective date for a grant of 
service connection for poly-substance 
abuse, and should thereafter complete any 
necessary procedural actions.

6.  After all attempts to obtain 
additional VA and private clinical or 
other records have been completed, the 
claims file should be reviewed by a 
psychiatric specialist who has not 
previously examined the veteran, if 
possible.  The reviewer should be asked 
to answer the following questions:

(1) What symptomatology or disability is 
attributable to service-connected PTSD, 
beginning in August 1991, through August 
1997?  What symptoms or disability is 
separately attributable to other assigned 
diagnoses during this period?  Is there 
medical evidence which reflects a change 
in the veteran's disability level or the 
level of symptomatology or disability 
attributable to a particular disorder?  
If the medical evidence reflects 
variations in the level of disability or 
a change in the diagnosis to which 
symptoms or severity of disability is 
attributable, when was the onset, and 
what is the duration, of such change?

(2)  The reviewer should be asked to 
provide a medical opinion as to the 
symptomatology or disability attributable 
to service-connected PTSD from April 1998 
to the present, and should specify what 
symptoms or disability is separately 
attributable to other assigned diagnoses, 
if any.  The reviewer should describe the 
evidence which reflects changes in the 
veteran's disability level or the level 
of symptomatology or disability 
attributable to a particular disorder, 
noting the onset and duration of such 
change.  If the reviewer determines that 
a report of a current psychiatric 
examination is required in order to make 
a determination as to the veteran's 
current impairment due to psychiatric 
disability, or as to the disorder(s) to 
which any identified symptom may be 
ascribed, the reviewer should so state.  
The medical reviewer should complete the 
review when all recommended development 
has been completed and the results 
associated with the claims file.

7.  If VA examination, or any other 
development, is necessary in order to 
adjudicate the veteran's claims on 
appeal, such examination or development 
should be completed.  The RO should 
readjudicate the veteran's claim for an 
increased initial evaluation in excess of 
30 percent prior to August 1997 and in 
excess of 70 percent after August 1997.    

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided with a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure a complete record for 
appellate review.  The Board intimates no opinions as to the 
eventual determinations to be made.  The veteran is free to 
submit additional evidence in support of his claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

